Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
 
Response to Amendment
The amendment filed on 4/27/2021 has been entered. Claim 10 is currently amended.  Claims 1-9 have been cancelled.  Claims 10-13 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 6-7, filed on 4/22/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection has been withdrawn.
Applicant's argument, see page 7-11, filed on 4/22/2021, with respect to 101 rejection has been fully considered but is not persuasive.  
Applicant made argument that the claims integrate the mathematical formula into a practical application. Claim 10 recites a number of additional elements that integrate the mathematical formula into a practical application, specifically “stopping the cooling after the cooling time length determined in step f a) (viii) using a cooling rate of approximately 9.0 to 15.0 °C/minute, 7.0 to 12.0 °C/minute, or 7.5 to 17.0 °C/minute to obtain martensitic transformation of the steel material”.  Applicant cited Example 41 of the USPTO 2019 Subject Matter Eligibility Examples.
However, in Example 41, the mathematical formula is specifically fitted the practical application of transmitting the ciphertext word signal; whereas in the current case, the formula a) is not restricted to a specific application.  For example, the claimed formula does not have to be applied to a method having the steps of cutting a hole inserting a sensor as claimed.  Therefore, the examiner cannot consider Example 41 as the closest comparison relative to the current U.S.C. 101 guidance.  Rather, the most similar situation is example 45 of the 2019 U.S.C. 101 guidance as will be explained further below.

Applicant made argument that the combination of steps are not directed to a "routine well-known process," as the process is not taught or suggested by the prior art.
However, the examiner submits that general quenching a routine well-known process in the scope of steel treatment.  One of ordinary skill would understand that steel making involves routine processes such as casting, rolling, and quenching, etc.  Thus, a quenching step to form martensite as recited in the current invention is within the scope of well-known process.
Applicant made argument that the combination of additional elements in the claim do limit the use of the mathematical concept to a specific quenching process because the process includes the nine steps enumerated above, including the use of a specified cooling rate that is used to obtain martensitic transformation of the steel material.
The examiner cannot concur.  As stated previously, it is noted that the the mathematic concept can be used for other cooling process with materially different steps.   Any sample with a measurable volume and surface area can be fitted into the formula.  Thus, the specifically claimed cooling formula is not limited for only the claimed method steps, which recite further, unrelated steps of making a hole, inserting sensors into said hole, etc.
Applicant made argument that even if the claims are directed to an abstract idea (which they are not), the claims would still be patent eligible because the claims include an inventive concept-that is, the claims include significantly more than the alleged abstract idea.  The combination of features recited in claim 10 are not well-understood, routine, or conventional activity in the field. The present application is directed to improvements for quenching a steel 
However, in the Diamond v. Diehr case, the temperature of the mold is repeatedly measured.  This temperature is used to determine if the polyurethane is sufficiently cured and iteratively control the molding process.  Once the polyurethane meets the desired cured percentage, the mold is opened according to the claimed formula.  This is an interactive process.  On the contrary, in the current case, once the volume and surface area of the steel is plugged into the equation of step vii, the cooling time length is calculated.  The following practical process of cooling does not need repeated measurement of the sample any more.  Thus, the abstract idea of the instant application is not interactively integrated into the process, and is ultimately considered to be a mere instance of determining a mathematical formula and “applying it”, in addition to recitations of insignificant extra-solution activities.  See MPEP 2106.05(f-g)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 10 recites (vii) determining a function that satisfies Relational Expression 1: t = f (V/S), wherein t is the cooling time length, V is the volume, S is the surface area, and f is the function, wherein the value of the surface area S is substituted with a greater surface area S', wherein S' satisfies S < S' < (1.3 x S); and (viii) substituting the volume and the surface area of the steel material to be quenched in the Relational Expression 1 to determine the cooling time length.  This subject matter is directed to a judicial exception as an abstract idea: (a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations (Step 2A Prong One)
This judicial exception is not integrated into a practical application because the added step of quenching is not interactively integrated with the formula.  Once the volume and surface area of the steel is plugged into the equation of step vii, the cooling time length is determined; and the cooling can be completed without further measuring the surface area or volume.  It is not necessary to keep measuring the surface area or volume and keep using the formula in the cooling step.  Thus, it is not an interactive process – the sample do not need repeated measurement until the process is completed. The applicant just take the calculated value and “applying it”.   In addition, as stated above, the formula is not specific to the instantly claimed method, and can be used for other cooling processes and other materials. (Step 2A Prong Two)
Even if the Judicial exception is integrated into a practical application (which it does not), the claim does not include additional elements that are sufficient to amount to 
Claims 11-13 are rejected likewise as depending on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734